  8:21-cv-00068-RGK-PRSE Doc # 12 Filed: 03/17/21 Page 1 of 1 - Page ID # 37




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                 8:21CV68

                    Plaintiff,
                                                             ORDER
       vs.

VANESSA VENTRY, Offier, Lancaster
County Correctional Center Adult
Facility; and BLACK LIVES MATTER
MOVEMENT,

                    Defendants.


      IT IS ORDERED:

      1.     Plaintiff’s motion to dismiss (Filing 11) is granted pursuant to Federal
Rule of Civil Procedure 41, and this case is dismissed without prejudice.

      2.     Plaintiff’s motion for miscellaneous relief (Filing 9) is denied without
prejudice, as moot.

      3.     Judgment shall be entered by separate document.

      Dated this 17th day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
